           CASE 0:18-cv-01776-JRT-HB Doc. 388 Filed 10/22/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


Wanda Duryea, et al.,

                 Plaintiffs,

v.                                                 Civil No. 18-1776 (JRT/HB)

Agri Stats, Inc., et al.,

            Defendants.
_________________________

Commonwealth of Puerto Rico,

                 Plaintiff,

v.                                                 Civil No. 19-2723 (DSD/BRT)

Agri Stats Inc., et al.,

                 Defendants.


                    ORDER OF DIRECTION TO THE CLERK OF COURT
                       FOR REASSIGNMENT OF RELATED CASE

        Case No. 18-cv-1776 having been assigned to Chief Judge John R. Tunheim and Judge

Hildy Bowbeer and Case No. 19-cv-2723 having later been assigned to Judge David S. Doty and

Judge Becky R. Thorson, and said matters being related cases,

        IT IS HEREBY ORDERED that Case No. 19-cv-2723 be assigned to Chief Judge John

R. Tunheim and Judge Hildy Bowbeer, nunc pro tunc, by use of a card from the appropriate deck

in the automated case assignment system. The Clerk of Court is directed to reuse a card from the

same deck from which the original assignment was made pursuant to the Court’s Assignment of

Cases order filed July 5, 2017.
          CASE 0:18-cv-01776-JRT-HB Doc. 388 Filed 10/22/19 Page 2 of 2




        IT IS FINALLY ORDERED that a copy of this order shall be filed in each of the above

respective files.

Dated: October 22, 2019                          s/John R. Tunheim
                                                 JOHN R. TUNHEIM
                                                 Chief Judge, United States District Court

Dated: October 22, 2019                          s/David S. Doty
                                                 DAVID S. DOTY
                                                 Judge, United States District Court
